Supplement to CALVERT SOCIAL INVESTMENT FUND Calvert Balanced, Bond, Equity, Enhanced Equity and Money Market Portfolios CALVERT SOCIAL INDEX SERIES, INC. Calvert Social Index Fund Statement of Additional Information dated January 31, Date of Supplement: September 14, 2011 Under “Portfolio Manager Disclosure – Other Accounts Managed by Fund Portfolio Managers – Calvert Balanced Portfolio – Fixed Income Investments” on page 41, delete the information for Gregory Habeeb and insert the following: Calvert: Matthew Duch Accounts Managed (not including Calvert Balanced Portfolio) as of August 31, 2011 Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Other Accounts Managed 10 0 0 Total Assets in Other Accounts Managed $6,919,429,920 $0 $0 Number of Other Accounts in which Advisory Fee is Based on Account’s Performance 0 0 0 Total Assets in Other Accounts in which Advisory Fee is Based on Account’s Performance $0 $0 $0 Under “Portfolio Manager Disclosure – Other Accounts Managed by Fund Portfolio Managers – Calvert Bond Portfolio” on page 43, delete the information for Gregory Habeeb. Under “Portfolio Manager Disclosure – Potential Conflicts of Interest in Managing a Fund and Other Accounts – Calvert Balanced Portfolio – Fixed Income Investments” on page 46, delete the heading “Calvert: Gregory Habeeb” and replace it with “Calvert: Matthew Duch.” Under “Portfolio Manager Disclosure – Potential Conflicts of Interest in Managing a Fund and Other Accounts – Calvert Bond Portfolio” on page 47, delete Gregory Habeeb from the list of portfolio managers provided for Calvert. Under “Portfolio Manager Disclosure – Compensation of Fund Portfolio Managers – Calvert Balanced Portfolio – Fixed Income
